IN THE SUPREME COURT OF THE STATE OF DELAWARE

 COREY LEWIS,                             §
                                          §
       Defendant Below,                   §   No. 368, 2015
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware,
                                          §   in and for New Castle County
 STATE OF DELAWARE,                       §
                                          §   Cr. ID No. 1306017893
       Plaintiff Below,                   §
       Appellee.                          §

                           Submitted: August 5, 2015
                           Decided: October 12, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                    ORDER

      This 12th day of October 2015, upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, it appears to

the Court that:

      (1)    The appellant, Corey Lewis, filed this appeal from the Superior

Court’s denial of his first motion for postconviction relief under Superior Court

Criminal Rule 61 (“Rule 61”). The State of Delaware has filed a motion to affirm

the judgment below on the ground that it is manifest on the face of Lewis’ opening

brief that his appeal is without merit. We agree and affirm.

      (2)    In July 2013, Lewis was indicted for Carrying a Concealed Deadly

Weapon (“CCDW”), Possession of Ammunition by a Person Prohibited,
Possession of a Firearm by a Person Prohibited (“PFBPP”), Receiving a Stolen

Firearm, Driving a Vehicle with a Suspended or Revoked License, No Proof of

Insurance, and Spinning Tires. These charges arose from a traffic stop. On

December 2, 2013, Lewis pled guilty to CCDW and PFBPP. As part of the plea

agreement, the State agreed to enter a nolle prosequi on the remaining charges, to

seek habitual offender sentencing for the CCDW count but not the PFBPP count,

and to cap its sentence recommendation at thirteen years of Level V incarceration.

Lewis agreed that he was a habitual offender.

      (3)    On February 14, 2014, Lewis was declared a habitual offender and

sentenced to a total of sixteen years of Level V incarceration, suspended after

thirteen years for decreasing levels of supervision. Lewis did not file a direct

appeal.

      (4)    On January 7, 2015, Lewis filed his first motion for postconviction

relief under Rule 61. Lewis argued that his counsel was ineffective because he

failed, despite Lewis’ request, to file a motion to suppress a gun discovered during

an inventory search of the car that Lewis was driving, without a license, at the time

of his arrest. Lewis also requested an evidentiary hearing and filed a motion for

appointment of counsel.

      (5)    On April 14, 2015, a Superior Court Commissioner recommended that

the Superior Court deny Lewis’ motion for postconviction relief, request for an


                                         2
evidentiary hearing, and motion for appointment of counsel. The Commissioner

found that Lewis’ ineffective assistance of counsel claim was barred by his

knowing, intelligent, and voluntary guilty plea. The Commissioner also found that

Lewis had not established grounds for appointment of counsel.

      (6)   On June 3, 2015, Lewis filed a motion to amend his motion for

postconviction relief. Lewis sought to add a prosecutorial misconduct claim based

on differences between the affidavit of the car owner included with his motion for

postconviction relief and the police report. Lewis claimed that the differences

showed that the police officer who found the gun during the inventory search

committed perjury.

      (7)   In an order dated June 15, 2015, the Superior Court accepted the

Commissioner’s recommendation, found the motion to amend to be without merit,

and denied Lewis’ motion for postconviction relief. On June 26, 2015, Lewis filed

a motion for reconsideration.      Lewis stated that he had not received the

Commissioner’s    recommendation      and he would have objected to the

recommendation if he had received it. In a letter dated July 2, 2015, the Superior

Court sent Lewis the Commissioner’s recommendation and denied his motion for

reconsideration as not ripe. This appeal followed.

      (8)   As the State points out, Lewis filed his notice of appeal from the

Superior Court’s July 2, 2015 order denying his motion for reconsideration, rather


                                         3
than the Superior Court’s June 17, 2015 order denying his motion for

postconviction relief. Lewis, however, filed his notice of appeal within thirty days

of the June 17, 2015 order denying his motion for postconviction relief and the

argument section of his brief is devoted to the substantive merits of his motion for

postconviction relief and his motion to amend his motion for postconviction relief.

Under these circumstances, we address the substantive merits of Lewis’ arguments

that the Superior Court erred in concluding that his motion to amend was without

merit and in denying his motion for postconviction relief.

         (9)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.1 The procedural requirements of

Rule 61 must be considered before any substantive issues are addressed.2 In his

opening brief, Lewis argues that his counsel was ineffective because he failed to

file a motion to suppress a gun discovered during an inventory search. Lewis also

argues that there was prosecutorial misconduct because the police officer who

conducted the search lied in the affidavit supporting the arrest warrant and in his

police report.




1
    Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
2
    Younger v. State, 580 A.2d 552, 554 (Del. 1990).
                                                4
       (10) Both of Lewis’ claims are barred by his knowing, intelligent, and

voluntary guilty plea,3 which Lewis does not challenge. The Truth-in-Sentencing

Guilty Plea Form, plea agreement, and plea colloquy reflect that Lewis knowingly,

intelligently, and voluntarily entered a guilty plea for CCDW and PFBPP. During

the guilty plea colloquy, Lewis’ counsel stated that he had explained the trial rights

Lewis was waiving by pleading guilty and the collateral consequences of the plea.

Lewis affirmed that he reviewed and discussed the Truth-in-Sentencing Guilty Plea

Form with his counsel, he was satisfied with his counsel’s representation, he

understood the range of sentences, and he was guilty of CCDW and PFBPP. In the

absence of clear and convincing evidence to the contrary, Lewis is bound by these

statements.4

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice




3
  See, e.g., Robertson v. State, 2009 WL 1640021, at *1 (Del. June 9, 2009) (holding defendant’s
voluntary guilty plea barred claim that his counsel was ineffective in suppression proceedings);
Cooper v. State, 2008 WL 2410404, at *1 (Del. June 16, 2008) (concluding ineffective assistance
of counsel based on counsel’s failure to file motion to suppress was barred by knowing,
intelligent, and voluntary guilty plea).
4
  Somerville v. State, 703 A.2d 629, 632 (Del. 2008).
                                               5